*** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***




                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-XX-XXXXXXX
                                                              22-MAY-2019
                                                              09:22 AM

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI

                            ---o0o---
________________________________________________________________

                          STATE OF HAWAIʻI,
                   Respondent/Plaintiff-Appellee,

                                    vs.

                           KEKOA IONA,
                Petitioner/Defendant-Appellant.
________________________________________________________________

                            SCWC-XX-XXXXXXX

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-XX-XXXXXXX; CR. NO. 14-1-0648)

                              May 22, 2019

 RECKTENWALD, C.J., NAKAYAMA, McKENNA, POLLACK, AND WILSON, JJ.

                 OPINION OF THE COURT BY WILSON, J.

          This case arises from a pat-down following an

investigative stop in April 2014, in Honolulu.          The pat-down

occurred after a lieutenant with the Honolulu Police Department

(“HPD”) noticed Petitioner/Defendant-Appellant Kekoa Iona

(“Iona”) and two other individuals riding bicycles lacking tax

decals, which are required by law on all bicycles with wheels

twenty inches or more in diameter.
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


           The police may, in appropriate circumstances and in an

appropriate manner, detain individuals for brief, temporary

investigative stops based on reasonable suspicion of a crime

without violating the prohibition on unreasonable searches and

seizures in the United States and Hawaiʻi Constitutions.

However, the police may not prolong these temporary detentions,

known as Terry stops,1 any longer than needed to handle the

matter for which the stop was made.

           We hold that Iona was seized longer than was necessary

for the police to conduct an investigation that confirmed the

lieutenant’s reasonable suspicion that the required tax decal

was missing and to issue a citation to Iona for riding a bicycle

without a tax decal.

           After the time necessary for the police to conduct an

investigation confirming the absence of the required tax decal

and to issue a citation for the missing decal had expired, a

warrant check came back from dispatch indicating that Iona had

an outstanding warrant.       Iona was arrested at the scene based on

the outstanding warrant, and a search incident to arrest

revealed a small amount of drugs and drug paraphernalia.

Because the warrant check came back after the span of time

      1
            See Terry v. Ohio, 392 U.S. 1, 22 (1968) (recognizing “that a
police officer may in appropriate circumstances and in an appropriate manner
approach a person for purposes of investigating possibly criminal behavior
even though there is no probable cause to make an arrest”).




                                      2
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


necessary for the police to obtain Iona’s identifying

information from him and to write and issue the citation, Iona’s

arrest was illegal.       Since the arrest was illegal, the evidence

obtained as a result of the arrest was fruit of the poisonous

tree.       Iona’s pre-trial motion to suppress the evidence from the

search incident to arrest should have been granted, and the

evidence seized as a result of that search should have been

excluded from his trial.       Accordingly, we vacate the

Intermediate Court of Appeals’ (“ICA”) judgment on appeal and

the Circuit Court of the First Circuit’s (“circuit court”)

judgment of conviction and sentence, and we remand the case to

the circuit court for proceedings consistent with this opinion.

                              I.   Background

               At 10:40 a.m. on April 17, 2014, Lieutenant Brent

Kagawa, an officer with the HPD, observed Iona and two other

individuals on bicycles ride past him on Keeaumoku Street in

Honolulu.       All three bicycles lacked tax decals, which all

standard-sized bikes are required to display by state and local

law.       Hawaiʻi Revised Statutes (“HRS”) §§ 249-14, 249-15 (2001);2

Revised Ordinances of Honolulu (“ROH”) § 15-18.1 (Supp. 1995).3


       2
            HRS § 249-14(a) requires the owner of a bicycle with wheels
twenty inches or more in diameter to register the bicycle and pay a
registration fee. Upon payment of the fee and registration, the owner is
furnished with “a metallic tag or decal[,]” which must be affixed to the
bicycle on “the upright post attached to the sprocket facing in the forward

                                                             (continued . . .)


                                      3
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


            Having observed what appeared to be the absence of the

required decals, Lieutenant Kagawa identified himself, stopped

all three men, and, in the words of the circuit court’s findings

of fact, “initiated an untaxed bicycle inquiry.           He informed the

three males that he had stopped them for untaxed bicycles.”               The

officer queried the men individually about the status of the

bikes.    Initially, each man stated he owned the bike he was

riding.   As Lieutenant Kagawa took down this information,

however, Iona changed his statement to say that he borrowed the

bike from someone named “Nalu” at the park.           Lieutenant Kagawa

took some additional information, including their names, and

then commenced a warrant check on all three individuals.

Lieutenant Kagawa estimated this initial exchange took about

three or four minutes.

            In the meantime, two additional officers, Officers

Alison Lynch and Raymond Chandler, arrived at the scene to
(. . . continued)

direction.” HRS § 249-14(b). HRS § 249-15 authorizes police officers to
seize a bicycle to which no tag or decal is affixed.
      3
            ROH § 15-18.1 provides:

                  No person who resides within the City and County of
            Honolulu shall ride or propel a bicycle on any street,
            highway, alley, roadway or sidewalk or upon any public path
            set aside for the exclusive use of bicycles unless such
            bicycle has been licensed and a license plate two by three
            inches in size, or a license decal, is attached thereto as
            provided in this article.

The penalty for violating the decal requirement is a fine of between $15.00
and $100.00 for a first offense. ROH § 15-26.9(b) (Supp. 2004).




                                      4
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


assist Lieutenant Kagawa.      Officer Lynch called nearby officers

to assist.    When they arrived, Lieutenant Kagawa informed the

two additional officers of the facts of the untaxed bicycle

investigation and asked them to take over the investigation.

Lieutenant Kagawa testified that he was waiting until he had all

the information at the end of the investigation before

determining whether he would issue a citation for the lack of

tax decals.

          Officers Lynch and Chandler sought to obtain the

bicycles’ serial numbers and run them through the system to

determine whether they were registered and, if registered,

whether they were reported stolen.        The officers were only able

to read the serial number on the bike Iona had been riding.

Once that serial number had been obtained, Officers Lynch and

Chandler called dispatch to check the bike registration records

in order to determine whether the bike was taxed or untaxed or

had been reported stolen.

          After a few minutes, dispatch confirmed that the bike

was not registered to Iona or to someone named Nalu.           Instead,

the bike was registered to a Waiʻanae resident.          The bike had not

been reported stolen.     Officer Chandler attempted to contact the

registered owner but was unsuccessful.         He then contacted the

police station in Waiʻanae and requested that an officer from




                                     5
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


that station drive to the registered owner’s Waiʻanae address in

order to determine whether the bike was stolen.

          The warrant check came back at 10:54 a.m., showing

that Iona had an outstanding $100.00 bench warrant for contempt.

A total of fourteen minutes elapsed between the initial stop and

the return of the outstanding warrant information.           At no time

within the fourteen-minute period was a citation for failure to

display a tax decal written or started to be written.            Iona was

arrested at the scene on the outstanding warrant.           Incident to

his arrest, he was patted down.       The pat-down revealed a glass

pipe in a plastic sleeve as well as a small, ziplock plastic bag

containing a white, crystalline substance.

          Prior to trial, Iona moved to suppress the glass pipe

and the ziplock bag containing a white, crystalline substance,

arguing that they were “fruit of the poisonous tree.”            He argued

that he had been illegally seized, that the seizure continued

well after its initial justification, that his arrest was

therefore illegal, and that the evidence seized in the search

incident to his arrest was “fruit of the poisonous tree” and

should thus be excluded.      He also argued that (1) a violation of

HRS § 249-14 is not an arrestable offense, (2) the only penalty

authorized for a violation of HRS § 249-14 is the seizure of a

bicycle that does not display the required registration decal,

(3) Lieutenant Kagawa did not have reasonable suspicion to


                                     6
      *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


further detain Iona in order to determine if he had an

outstanding bench warrant, (4) Lieutenant Kagawa had no basis to

request a warrant check on Iona at the point in time that he did

because Lieutenant Kagawa did not suspect Iona of committing an

arrestable crime or violation at that time, and (5) Lieutenant

Kagawa was not authorized to conduct a warrant check under HRS §

803-6 (2014).

             Iona was tried on October 12, 2015.4          After a bench

trial on stipulated facts, Iona was convicted of one count of

promoting a dangerous drug in the third degree and one count of

unlawful use of drug paraphernalia.           See HRS § 712-1243 (2014);

HRS § 329-43.5(a) (2010).         He was sentenced to two open five-

year terms of imprisonment, to run concurrently, and fined

$1,000.     He appealed to the ICA.

             The ICA issued its summary disposition order on June

29, 2017.      State v. Iona, No. CAAP-XX-XXXXXXX, 2017 WL 2812940

(App. June 29, 2017) (SDO).         The ICA concluded that the evidence

discovered in the search incident to Iona’s arrest on the

outstanding warrant was not fruit of the poisonous tree.               Id. at

*3.    It held that the length of the stop was reasonable “[b]ased

on the police testimony regarding the steps regularly taken in

conjunction with an untaxed bicycle investigation” and “Iona’s


       4
             The Honorable Edward H. Kubo, Jr. presided.




                                        7
      *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


shifting statements regarding the bicycle’s ownership, which

were inconsistent with the bicycle’s registration[.]”               Id. at

*2.    As to Iona’s pretext argument, the ICA held that there was

“no evidence that follow up inquiries regarding the bicycle’s

ownership were pretextual or that the officers delayed the

attempts to reach the registered owner of the bicycle in order

to prolong the warrant check.”          Id.   Accordingly, the ICA

affirmed the circuit court’s judgment of conviction and

sentence.      Id. at *3.     Iona applied for a writ of certiorari,

and his application was accepted.

                          II.   Standards of Review

             An appellate court reviews a trial court’s ruling on a

motion to suppress de novo to determine whether, as a matter of

law, the ruling was right or wrong.           State v. Eleneki, 106

Hawaiʻi 177, 180, 102 P.3d 1075, 1078 (2004).            A court’s findings

of fact “are reviewed under the clearly erroneous standard, and

will not be set aside on appeal unless they are determined to be

clearly erroneous.”         State v. Kaleohano, 99 Hawaiʻi 370, 375, 56
P.3d 138, 143 (2002) (internal citations and quotation marks

omitted).

                                III.   Discussion

             Both the Fourth Amendment to the United States

Constitution and article I, section 7 of the Hawaiʻi Constitution

“safeguard the privacy and security of individuals against


                                        8
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


arbitrary invasions by governmental officials.”          State v. Navas,

81 Hawaiʻi 113, 122, 913 P.2d 39, 48 (1996) (quoting Camara v.

Mun. Court, 387 U.S. 523, 528 (1967)); see State v. Tauʻa, 98

Hawaiʻi 426, 446 n.5, 49 P.3d 1227, 1247 n.5 (2002) (Acoba, J.,

dissenting) (“The fourth amendment was intended both to protect

the rights of individuals and to prevent the government from

functioning as in a police state.” (quoting Donald L. Doernberg,

The Right of the People: Reconciling Collective and Individual

Interests Under the Fourth Amendment, 58 N.Y.U. L. Rev. 259, 260

(1983))).   Both prohibit unreasonable searches and seizures by

government officials.     U.S. Const. amend. IV (prohibiting

“unreasonable searches and seizures” and requiring a warrant

based on probable cause as a condition of any search or

seizure); Haw. Const. art. I, § 7 (prohibiting “unreasonable

searches, seizures and invasions of privacy” and requiring a

warrant based on probable cause as a condition of any search or

seizure).

            Given these constitutional protections, warrantless

searches or seizures are presumed “invalid unless and until the

prosecution proves that the search or seizure falls within a

well-recognized and narrowly defined exception to the warrant




                                     9
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


requirement.”5     State v. Prendergast, 103 Hawaiʻi 451, 454, 83
P.3d 714, 717 (2004).       “If the prosecution fails to meet this

burden, the evidence obtained from the illegal search will be

suppressed as ‘fruit of the poisonous tree.’”            Id. (quoting

State v. Fukusaku, 85 Hawaiʻi 462, 475, 946 P.2d 32, 45 (1997)).

A.   Constitutional Principles Governing Terry Stops

            The temporary investigative detention of an individual

by the police without a warrant is constitutionally permissible

only within strict and narrow limits.          Terry, 392 U.S. at 19

(“The scope of the search must be ‘strictly tied to and

justified by’ the circumstances which rendered its initiation

permissible.” (quoting Warden, Md. Penitentiary v. Hayden, 387
U.S. 294, 310 (1967) (Fortas, J., concurring))); Kaleohano, 99

Hawaiʻi at 378–79, 56 P.3d at 146–47 (“Because temporary

investigative stops involve an exception to the general rule

requiring that searches and seizures be supported by probable

cause, the scope of such detentions must be narrow.”).

            These strict limitations on the constitutionally

permissible scope of a Terry stop govern both its initiation and


      5
            We have held repeatedly that exceptions to the warrant
requirement are well-recognized and narrowly defined, and generally “provide
for those cases where the societal costs of obtaining a warrant, such as
danger to law officers or the risk of loss or destruction of evidence,
outweigh the reasons for prior recourse to a neutral magistrate.” State v.
Wallace, 80 Hawaiʻi 382, 393, 910 P.2d 695, 706 (1996) (quoting State v.
Clark, 65 Haw. 488, 493, 654 P.2d 355, 360 (1982)).




                                      10
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


its duration.   The initiation of a temporary investigative

detention by police is valid only “if they have a reasonable

suspicion based on specific and articulable facts that criminal

activity is afoot.”     State v. Spillner, 116 Hawaiʻi 351, 357, 173
P.3d 498, 504 (2007) (quoting State v. Kearns, 75 Haw. 558, 569,

867 P.2d 903, 908 (1994)); State v. Heapy, 113 Hawaiʻi 283, 285,

151 P.3d 764, 766 (2007) (“It is axiomatic that reasonable

suspicion to justify a stop must relate to criminal activity.”);

State v. Barnes, 58 Haw. 333, 337, 568 P.2d 1207, 1211 (1977)

(explaining that “such an intrusion upon personal liberty must

be reasonable and be based on something more substantial than

inarticulate hunches” (quoting State v. Goudy, 52 Haw. 497, 501,

479 P.2d 800, 803 (1971))).      In addition, under the Hawaiʻi

Constitution, a Terry stop may last no longer than is absolutely

necessary under the circumstances to handle the matter for which

the stop was made.    State v. Estabillio, 121 Hawaiʻi 261, 271,

218 P.3d 749, 759 (2009) (“In order to pass constitutional

muster, the length of time the officer could permissibly detain

the defendant must have been ‘no greater in intensity than

absolutely necessary under the circumstances.’” (emphasis added)

(brackets omitted) (quoting State v. Barros, 98 Hawaiʻi 337, 342-

43, 48 P.3d 584, 589-90 (2002))).




                                    11
     *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


B.    The Perez Test and Vehicle Stops

            In Hawaiʻi, the constitutional principles governing

unreasonable searches and seizures in the context of traffic

stops have been synthesized into a two-part test.             See State v.

Perez, 111 Hawai‘i 392, 397, 141 P.3d 1039, 1044 (2006).              Unless

the police action during a vehicle stop satisfies both parts of

the Perez test, the police action is unlawful, and “the evidence

originating from that unlawful action must be suppressed.”

State v. Alvarez, 138 Hawaiʻi 173, 182, 378 P.3d 889, 898 (2016).

            The first part of the Perez test requires that the

investigative stop must be justified at its inception.              Perez,

111 Hawaiʻi at 397, 141 P.3d at 1044.          “To justify an

investigative stop, . . . the police officer must be able to

point to specific and articulable facts which, taken together

with rational inferences from those facts, reasonably warrant

that intrusion.”      Alvarez, 138 Hawaiʻi at 182, 378 P.3d at 898

(ellipses in original) (quoting Barnes, 58 Haw. at 338, 568 P.2d

at 1211); see also Estabillio, 121 Hawai‘i at 273, 218 P.3d at

761 (holding that under the first part of the Perez test, a

seizure was clearly justified at its inception when the officer

had a reasonable suspicion that the defendant was “driving a

vehicle with a fraudulent registration sticker”).

            The second part of the Perez test requires that a

search or seizure must be “reasonably related in scope to the


                                      12
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


circumstances which justified the interference in the first

place.”   Alvarez, 138 Hawai‘i at 182, 378 P.3d at 898 (quoting

Perez, 111 Hawaiʻi at 397, 141 P.3d at 1044).          The

constitutionally permissible scope of a vehicle stop has two

components.    First, “it must ‘last no longer than is necessary

to effectuate the purpose of the detention.’”           Id. (quoting

Estabillio, 121 Hawaiʻi at 270, 218 P.3d at 758); see also

Estabillio, 121 Hawaiʻi at 271, 218 P.3d at 759 (“In order to

pass constitutional muster, the length of time the officer could

permissibly detain the defendant must have been ‘no greater in

intensity than absolutely necessary under the circumstances.’”6

(brackets omitted) (quoting Barros, 98 Hawaiʻi at 342-43, 48 P.3d

at 589-90)).    “Second, the subject matter and intensity of the

investigative detention must be limited to that which is

justified by the initial stop.”        Alvarez, 138 Hawaiʻi at 182, 378
P.3d at 898.




     6
            The “absolutely necessary under the circumstances” standard
derives from our view that

            the right to be free of unreasonable searches and seizures under
            article, I, section [7] of the Hawaii Constitution is enforceable
            by a rule of reason which requires that governmental intrusions
            into the personal privacy of citizens of this State be no greater
            in intensity than absolutely necessary under the circumstances.

State v. Kaluna, 55 Haw. 361, 369, 520 P.2d 51, 58–59 (1974) (internal
quotation marks and footnote omitted).




                                     13
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


C. Under the circumstances presented here, the officers’
seizure of Iona exceeded the scope of a constitutionally
permissible vehicle stop.

            Lieutenant Kagawa stopped Iona while Iona was riding a

bicycle.    For present purposes we consider a bicycle stop to be

a traffic stop (also called a vehicle stop).          “A stop of a

vehicle for an investigatory purpose constitutes a seizure

within the meaning of the constitutional protection against

unreasonable searches and seizures.”        Estabillio, 121 Hawaiʻi at

270, 218 P.3d at 758 (quoting State v. Bolosan, 78 Hawaiʻi 86,

92, 890 P.2d 673, 679 (1995)); Spillner, 116 Hawaiʻi at 357, 173
P.3d at 504 (“There is no dispute that a traffic stop is a form

of seizure for constitutional purposes.”).         Thus, Iona was

seized when Lieutenant Kagawa ordered him off his bike.            As to

its duration, Lieutenant Kagawa acknowledged during the hearing

on Iona’s motion to suppress that the seizure lasted up to the

point at which Iona was arrested.

            Having established that Iona was “seized” for

constitutional purposes, we proceed to analyze the facts in

light of the two-part Perez test.        We assume without deciding

that the first part of the Perez test, that “the action was

justified at its inception,” was satisfied here.           Perez, 111

Hawaiʻi at 397, 141 P.3d at 1044.        Lieutenant Kagawa observed

that the bicycles of all three individuals he stopped lacked tax

decals.    Assuming that the lieutenant’s observation concerning


                                    14
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


the missing tax decals is analogous to observing a violation of

traffic laws, the action was justified at its inception.

Alvarez, 138 Hawai‘i at 182, 378 P.3d at 898 (“It is well settled

that an investigative stop based on an officer’s observation of

an apparent traffic violation satisfies the first part of the

Perez test.”).

          As to the second part of the Perez test, we hold that

the time during which Iona was seized exceeded the duration

necessary to accomplish the purpose for which he was stopped.

See id.   Here, the matter or purpose for which the stop was made

was determined by Lieutenant Kagawa’s observation that the bikes

lacked tax decals.    That lack of decals is what justified the

initial stop of Iona.     The circuit court’s findings of fact

based on testimony at the suppression hearing state that “Lt.

Kagawa initiated an untaxed bicycle investigation” and that he

informed the riders “he had stopped them for untaxed bicycles.”

However, it is undisputed that Iona was never cited during the

Terry stop for riding a bicycle which failed to display a tax

decal.

          Instead, Iona was held until a warrant check was

completed.   Rather than issue a citation for failure to display

a tax decal, the police called dispatch to determine if the bike

was registered and, if so, to identity the owner and determine

whether the bike was reported stolen.        Dispatch confirmed the


                                    15
    *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


bike was registered and that it was not reported stolen.7             The

pursuit of inquiry relevant to theft was not the purpose of the

stop, although the stop was used as an opportunity to make such

inquiries.8

            Because what justified the initial stop was the lack

of a tax decal on the bike Iona was riding, the time span needed

to handle that matter was the sum of the time required under the

circumstances for Lieutenant Kagawa to confirm his reasonable

suspicion that the decals were missing, the time necessary to

obtain the identifying information of Iona required to fill out

the citation for riding without a decal, and the time necessary

to write and issue the citation.9          See State v. Wyatt, 67 Haw.
293, 300, 687 P.2d 544, 549 (1984) (“The obvious violation of

the Traffic Code gave [the officers] reason to seek information

necessary for the issuance of a citation.”).           It took only

seconds to confirm the decals were missing.           Lieutenant Kagawa


      7
            The police “may investigate matters unrelated to the original
stop if they have an independent basis for reasonable suspicion to indicate
that criminal activity is afoot[.]” Alvarez, 138 Hawaiʻi at 184, 378 P.3d at
900 (emphasis added). Here, however, there was no such basis. At oral
argument, the State conceded that no theft investigation occurred at any
point.
      8
            Calls were made by the police to locate the owner without
success; consequently, police at the scene called the Waiʻanae police station
and requested that it send an officer to the registered owner’s residence.
      9
            HRS § 291C-165(a) (2007) states that “[t]here shall be provided
for use by authorized police officers, a form of summons or citation for use
in citing violators of those traffic laws which do not mandate the physical
arrest of such violators.”




                                      16
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


testified that Iona gave him his correct name and date of birth

within “maybe three, four minutes” after the initial stop.               The

warrant check came back fourteen minutes after the initial stop.

          Under these circumstances, it was not constitutionally

permissible for the police to forego the issuance of a citation

and hold Iona.    See Estabillio, 121 Hawaiʻi at 271, 218 P.3d at

759 (“In order to pass constitutional muster, the length of time

the officer could permissibly detain the defendant must have

been ‘no greater in intensity than absolutely necessary under

the circumstances.’” (emphasis added) (brackets omitted)

(quoting Barros, 98 Hawaiʻi at 342-43, 48 P.3d at 589-90)).

Officers have the discretion to confiscate a bicycle “liable for

the payment of the required fees or which has no tag or decal

affixed as required by section 249-14[.]”         HRS § 249-15.     At

oral argument, the State took the position that the

constitutionally permissible duration of the Terry stop at issue

here could last as long as it took the officers in their

discretion to decide whether or not to confiscate the bicycle.

Oral Argument, State v. Iona (SCWC-XX-XXXXXXX) at 46:00-49:00,

http://oaoa.hawaii.gov/jud/oa/18/SCOA_011818_SCWC_16_100.mp3.

We disagree.

          What justified the initial Terry stop of Iona was a

missing tax decal.    As Lieutenant Kagawa testified, he stopped

all three riders for violating a “[r]evised ordinance,”


                                    17
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


specifically, “1481 or something to that –- I’d have to look it

up.”   The ordinance that authorizes a police officer to issue a

citation for a missing tax decal, ROH § 15-18.1, applies to any

resident bicycle rider; it is not specific to the registered

owner:

                No person who resides within the City and County of
          Honolulu shall ride or propel a bicycle on any street,
          highway, alley, roadway or sidewalk or upon any public path
          set aside for the exclusive use of bicycles unless such
          bicycle has been licensed and a license plate two by three
          inches in size, or a license decal, is attached thereto as
          provided in this article.

See also ROH § 15-26.9 (stating that “it is a violation for any

person to violate any of the provisions of this traffic code”

and providing for a range of fines); HRS § 291C-165(a) (“There

shall be provided for use by authorized police officers, a form

of summons or citation for use in citing violators of those

traffic laws which do not mandate the physical arrest of such

violators.”).

          For the police to issue the relevant citation under

the ordinance, it is not necessary for the police to know

whether the rider of the bicycle is also its owner.           Therefore,

the subject matter of the investigative detention for which Iona

was seized was limited to a citation for the missing decal.              See

Alvarez, 138 Hawai‘i at 182, 378 P.3d at 898 (“[T]he subject

matter and intensity of the investigative detention must be

limited to that which is justified by the initial stop.”).              Once




                                    18
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


the investigation relating to that subject matter was complete,

the police should have informed Iona that he was free to leave,

regardless of whether the police decided to confiscate the

bicycle.

            In conclusion, the phase of Iona’s investigative

detention relating to a police decision whether or not to

confiscate the bicycle was not “reasonably related in scope to

the circumstances which justified the interference in the first

place.”    Id. (quoting Perez, 111 Hawaiʻi at 397, 141 P.3d 1044);

see Rodriguez v. United States, 135 S. Ct. 1609, 1612 (2015) (“A

seizure justified only by a police-observed traffic violation

. . . ‘becomes unlawful if it is prolonged beyond the time

reasonably required to complete the mission’ of issuing a ticket

for the violation.” (brackets omitted) (quoting Illinois v.

Caballes, 543 U.S. 405, 407 (2005))).

            Because the constitutionally permissible duration of

the stop was limited to the time necessary to confirm the

violation, obtain identification necessary to issue a citation,

and write the citation, Iona’s detention could not be prolonged

by Lieutenant Kagawa to conduct a warrant check.           By detaining

Iona longer than necessary to write the citation, Lieutenant

Kagawa clearly exceeded the reasonable time necessary to

accomplish the purpose of the stop.        Since the arrest was

illegal, the evidence obtained as a result of the arrest was


                                    19
   *** FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND PACIFIC REPORTER ***


“fruit of the poisonous tree.”       Prendergast, 103 Hawaiʻi at 454,
83 P.3d at 717 (quoting Fukusaku, 85 Hawaiʻi at 475, 946 P.2d at

45).   Iona’s pre-trial motion to suppress the evidence from the

search incident to arrest should have been granted, and the

evidence seized as a result of that search should have been

excluded from his trial.

                            IV.   Conclusion

           For the reasons stated above, we vacate the ICA’s July

28, 2017 judgment on appeal and the circuit court’s January 25,

2016 judgment of conviction and sentence, and we remand the case

to the circuit court for proceedings consistent with this

opinion.

Henry P. Ting                     /s/ Mark E. Recktenwald
(William H. Jameson, Jr.
on the brief                      /s/ Paula A. Nakayama
and application)
for Petitioner                    /s/ Sabrina S. McKenna

Stephen K. Tsushima               /s/ Richard W. Pollack
for Respondent
                                  /s/ Michael D. Wilson




                                    20